Citation Nr: 1754233	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for status post right shoulder rotator cuff tear repair.  

2.  Entitlement to an initial compensable rating prior to March 10, 2016, and in excess of 20 percent thereafter for service-connected right hand paresthesia associated with status post right shoulder rotator cuff tear repair.  

3.  Entitlement to an initial compensable rating prior to December 27, 2016, and thereafter for service-connected scars of the lateral right shoulder associated with status post right shoulder rotator cuff tear repair.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2017 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Board videoconference hearing and a transcript of this hearing is of record.  

The Veteran's claim of entitlement to an evaluation in excess of 20 percent disabling for status post right shoulder rotator cuff tear repair was previously before the Board in April 2016.  The appeal was remanded for additional development.  As discussed below the requested development was not substantially complied with thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an August 2017 rating decision the Veteran was granted service connection for right hand paresthesia and a right shoulder scar.  For right hand paresthesia the RO granted a 20 evaluation effective March 10, 2016, the date he first mentioned his right hand paresthesia.  For the right shoulder scar the RO granted a noncompensable evaluation effective December 27, 2016, the date the scar was first diagnosed.  The Veteran did not file any document with VA expressing disagreement with the August 2017 decision regarding the right hand paresthesia and right shoulder scar evaluations.  However, the right hand paresthesia and right shoulder scar are a manifestation of the Veteran's service-connected status post right shoulder rotator cuff tear repair.  When the Veteran disagreed with the amount of compensation awarded for his service-connected status post right shoulder rotator cuff tear repair, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his service-connected status post right shoulder rotator cuff tear repair disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the right hand paresthesia and right shoulder scars in the August 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's service-connected status post right shoulder rotator cuff tear repair.  Thus, the issues before the Board are as shown on the title page.

The issue of entitlement to an evaluation in excess of 20 percent disabling for status post right shoulder rotator cuff tear repair and entitlement to an initial compensable rating prior to March 10, 2016, and in excess of 20 percent thereafter for service-connected right hand paresthesia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran has three right shoulder scars which are not painful or unstable.   

CONCLUSION OF LAW

The criteria for an initial compensable rating prior to December 27, 2016, but no higher, for right shoulder scars associated with status post right shoulder rotator cuff tear repair have been met.  38 U.S.C. § 1155, 5103, 5107(West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Code (Code) 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected residual scar is evaluated as noncompensable in accordance with 38 C.F.R. § 4.118, Code 7805.  Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code. 

Considering all applicable rating criteria based on a scar disability not of the head, face, or neck, pursuant to 38 C.F.R. §  4.118, Code 7801 provides that scars other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  

Under Code 7802, scars other than on the head, face, or neck, that are superficial and nonlinear and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A superficial scar is defined as one not associated with underlying soft tissue damage.

Code 7804 provides for evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful; add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

II.  Analysis

An August 2017 rating decision granted service connection for a right shoulder scar and evaluated it as 20 percent disabling, under Code 7805, effective December 27, 2016, the date the Veteran's scar was first diagnosed.  

The Veteran filed a claim for an increased evaluation for his service-connected status post right shoulder rotator cuff tear repair on January 6, 2010.  As noted above this claim included all manifestations of the Veteran's status post right shoulder rotator cuff tear repair to include his later service-connected right shoulder scars.  Thus, the period on appeal for the Veteran's service-connected right shoulder scars is January 6, 2010 to the present. 

The Veteran's VA treatment records contain references to the Veteran's status post right shoulder rotator cuff tear repair scars during the period on appeal.  See March 2010 VA treatment record.  Specifically, a February 2002 VA examination noted the Veteran had three scars secondary to his status post right shoulder rotator cuff tear repair.  The examiner indicated the Veteran had an 8 centimeter (cm) x 0.5 cm scar on his anterior right shoulder, a 1 cm scar on the anterior shoulder and on the posterior shoulder a 1 cm scar.  The examiner noted the Veteran's skin was intact with no rashes or lesions.  

Most recently the Veteran was provided with a December 2016 VA examination in connection with his service-connected right shoulder disability.  The examiner noted the Veteran had a single scar that was 8 cm x .5 cm which were not painful or unstable.

Based on a thorough review of the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has three right shoulder scars associated with his status post right shoulder rotator cuff tear repair which have been present since the date of his claim for an increased evaluation.  Therefore the Board finds the Veteran is entitled to an initial noncompensable rating from January 6, 2010.  

The Board further finds, however, that the Veteran's service-connected scar disability does not warrant a compensable rating.  The Veteran's three scars cover an area of 6 square centimeters thus a compensable rating would not be warranted under Codes 7801 or 7802.  In addition the Veteran has not reported, and the evidence of record does not show, that any of his scars are unstable or painful.  Specifically, the December 2016 VA examiner found that the Veteran's largest scar was not painful or unstable.  The Veteran was originally assigned a noncompensable rating under Code 7805, which rates symptoms not considered under diagnostic codes 7800 through 7804.  However, as the Veteran has not reported, and the evidence of record has not shown, any scar symptoms there are no additional symptoms to consider. 
   
Thus, the Board finds the period on appeal beings January 6, 2010, and that the Veteran is entitled to a noncompensable evaluation for his service-connected right shoulder scars effective January 6, 2010.  


ORDER

Entitlement to an initial noncompensable rating for service-connected scars of the lateral right shoulder associated with status post right shoulder rotator cuff tear repair, but no higher, is granted from January 6, 2010, subject to the rules and regulations governing the award of monetary benefits.  


REMAND

The Veteran's claim for entitlement to an evaluation in excess of 20 percent disabling for status post right shoulder rotator cuff tear repair was most recently before the Board in April 2016 at which time it was remanded to obtain a VA examination which addressed the current severity of the Veteran's right shoulder disability. 

In response to the April 2016 Board remand the Veteran was provided with a December 2016 VA examination.  The examiner noted diagnoses of a right shoulder strain and rotator cuff tear in 2000 and right acromioclavicular joint osteoarthritis in 2010.  The Veteran reported difficulty with carrying, lifting, overhead work, or any repetitive movements.  The examiner noted these restricted movements caused functional impact of decreased mobility, stiffness, pain, and lack of endurance resulting in functional loss.  The Veteran was noted to have abnormal right shoulder range of motion with pain on weight-bearing.  

The Board finds the December 2016 VA examination to be incomplete.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's December 2016 VA examination included range of motion testing for the right shoulder and noted evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, or testing on the undamaged joint as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  The examination should also include a specific comment on the functional effects of flare-ups.  

The Veteran continues to present with difficulty with carrying, lifting, overhead work, or any repetitive movements.  In addition he provided a November 2017 statement describing his difficulties working due to his service-connected right shoulder disability including his inability to take leave to see a treatment provider.  As such, the RO should consider whether referral for consideration under 38 C.F.R. § 3.321(b) is warranted.  

In addition the Veteran was provided with a June 2017 peripheral nerve conditions VA examination in connection with his service-connected right hand paresthesia associated with his service-connected right shoulder disability.  The examiner diagnosed the Veteran with parenthesis in the right hand which began in April 2000.  The examiner noted the Veteran had mild intermittent pain, paresthesia and/or dysesthesias, and numbness of the right upper extremity. 

The Board finds the June 2017 peripheral nerve VA examination to be incomplete.  The examiner did not indicate what nerve was causing the intermittent pain, paresthesia and/or dysesthesias, and numbness of the right upper extremity.  As this information is needed in order to properly rate the Veteran the claim must be remanded in order to obtain a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his status post right shoulder rotator cuff tear repair.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the status post right shoulder rotator cuff tear repair.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should specifically test the Veteran's right shoulder range of motion and the opposite undamaged joint in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

2.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right hand paresthesia associated with status post right shoulder rotator cuff tear repair.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right hand paresthesia associated with status post right shoulder rotator cuff tear repair.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must indicate what nerve causes the Veteran's right hand paresthesia.  

3.  Thereafter, readjudicate the Veteran's claim, to include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


